Case 2:18-cv-08786-PA-JPR Document 35 Filed 03/13/19 Page 1 of 2 Page ID #:167



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

MALAK GHANNAM,                               §
                                             §
                Plaintiff,                   §    Civil Action No. 2:18-cv-08786-PA-JPR
                                             §
                v.                           §
                                             §
IENERGIZER, INC., et al                      §
                                             §
                Defendant.                   §
                                             §
                                             §


                                NOTICE OF SETTLEMENT

        TO THE CLERK:

NOTICE IS HEREBY GIVEN that Plaintiff and Defendant iEnergizer, Inc. have reached a

settlement in the above-captioned case. The parties anticipate filing a stipulation of dismissal of

this action with respect to iEnergizer with prejudice pursuant to Fed. R. Civ. P. 41 (a) within

forty-five sixty (45) days. Plaintiff’s claim against Defendant First Contact, LLC has not been

settled at this time.



                                             RESPECTFULLY SUBMITTED,

  DATED: March 13, 2019
                                            By: /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 E. Butler Avenue
                                                Ambler, PA 19002
                                                Tel: 215-540-8888
                                                Fax: 215-540-8817
                                                aginsburg@creditlaw.com

                                                 Attorney for the Plaintiff
Case 2:18-cv-08786-PA-JPR Document 35 Filed 03/13/19 Page 2 of 2 Page ID #:168




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF

system:

                                     Justin M Penn, Esq.
                                Hinshaw and Culbertson LLP
                            11601 Wilshire Boulevard Suite 800
                                  Los Angeles, CA 90025
                                      P: 310-909-8036
                                     Fax: 310-909-8001
                               Email: jpenn@hinshawlaw.com
                           Attorneys for Defendant iEnergizer, Inc.

                                     Paul A Grammatico
                               Katten Muchin Rosenman LLP
                             515 South Flower Street Suite 1000
                                Los Angeles, CA 90071-2212
                                      P: (213) 443-9017
                              paul.grammatico@kattenlaw.com
                          Attorney for Defendant First Contact, LLC


Dated: March 13, 2019                      By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           aginsburg@creditlaw.com
